Citation Nr: 0800951	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-31 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for macular degeneration, 
to include as secondary to service-connected vascular 
hypertension and/or diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 1946 
and from September 1950 to October 1973.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to permit the AMC to conduct certain procedural and 
evidentiary development.  Following the AMC's completion of 
the actions sought, the case has been returned to the Board 
for further review.  

This matter was advanced on the Board's docket in March 2006 
and, since its return to the Board, expedited processing has 
occurred.  


FINDINGS OF FACT

1.  There is no showing of macular degeneration of either eye 
either during service or for many years thereafter and 
competent evidence fails to link the veteran's currently 
shown macular degeneration to his military service or any 
event thereof.  

2.  The competent evidence weighs against a finding that the 
veteran's currently shown macular degeneration was caused or 
aggravated by his service-connected vascular hypertension 
and/or diabetes mellitus.  


CONCLUSION OF LAW

Macular degeneration was not neither incurred in nor 
aggravated by active service, nor is it proximately due or 
the result of service-connected vascular hypertension and/or 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in March 2006 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been completed in full as 
directed, and it is of note that neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's VCAA letter of November 2002, the statement 
of the case of August 2003, the RO's letter of December 2003, 
supplemental statements of the case in February 2004 and 
September 2007, and the AMC's VCAA letter of May 2006.  The 
appellant was thereby notified that he should submit all 
pertinent evidence in his possession and, in addition, was 
afforded the notice required under Dingess/Hartman.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter as to the 
veteran's secondary service connection claim herein at issue 
was prepared and furnished to the veteran-appellant prior to 
entry of the initial RO decision, but complete VCAA notice, 
including that relating to Dingess/Hartman, was provided to 
him at a point in time much subsequent thereto.  Where the 
VCAA notice is defective, the Board must presume that the 
error was prejudicial, and VA bears the burden of rebutting 
said presumption.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of a 
supplemental statement of the case by the RO in September 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of a notification defect).  
More timely VCAA notice would not have operated to alter the 
outcome of the issues on appeal, in view of the fact that the 
record does not demonstrate entitlement to any increase in 
the evaluations previously assigned by the RO for the 
veteran's right elbow and left wrist disorders.  Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  In view of 
the foregoing, the Board cannot conclude that any defect in 
the timing of the notice provided affected the essential 
fairness of the adjudication, and, thus, the presumption of 
prejudice is rebutted.  Id.

Also, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
contains many examination and treatment records compiled by 
VA and non-VA sources, as well as a variety of other 
evidence.  The veteran has been afforded one or more VA 
medical examinations, which provided findings which are 
adequate for rating purposes.  Inasmuch as there is ample 
evidence of record to render an appellate decision, there is 
no duty to obtain in this instance any further VA medical 
examination or to solicit any additional medical opinion.  
38 C.F.R. § 3.326.  Accordingly, it is found VA has satisfied 
its duties under the VCAA.

Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

Service connection on a secondary basis is granted where the 
claimed disorder is proximately due to or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  As well, notice is taken 
that, effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended in order to implement the holding in Allen, supra.  
See 71 Fed. Reg. 52744 (2006).  Such amendment essentially 
codifies Allen with language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  The claim at hand was adjudicated 
under both the previous and amended versions of 38 C.F.R. 
§ 3.310.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  Macular 
degeneration is not a disease for which service connection is 
presumed based on exposure to herbicides, see 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§3.307, 3.309(e), 3.313 
(2007).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Here, the veteran does not allege or otherwise produce 
evidence indicating that any inservice exposure to one or 
more herbicides led to the onset of his macular degeneration.  

The veteran's service in the military was for a lengthy 
period and he was awarded various medals and decorations for 
his meritorious service to his country, including but not 
limited to the Bronze Star Medal and Legion of Merit.  
Available records do not indicate whether the noted awards 
were accompanied by a citation for valor, and further action 
to ascertain that fact is unnecessary, as it is neither 
alleged nor shown that the claimed macular degeneration 
resulted from engagement by the veteran in combat with the 
enemy.  As such, the provisions of 38 U.S.C.A. § 1154 (West 
2002) are not for application in this instance.  Even were 
that statute applicable to the facts of this case, it is 
noted that 38 U.S.C.A. §§ 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.

Service connection was established for vascular hypertension 
by rating action in January 1974.  A grant of service 
connection for diabetes mellitus was effectuated by the RO in 
its rating decision of April 2002.  

In the case at hand, service medical records are entirely 
negative for complaints, findings, or diagnoses pertaining to 
macular degeneration.  Its presence is not shown postservice 
until July 2001, when the veteran's macular degeneration was 
noted by a VA physician during an outpatient visit.  At that 
time, the veteran's macular degeneration was attributed to 
his advancing age.  

On a VA general medical examination in August 2001, no 
findings as to the presence or absence of macular 
degeneration were cited, and the examiner noted that a 
separate ophthalmology examination was to follow; a diagnosis 
of cataracts with eye problems, secondary to diabetes 
mellitus (see report from ophthalmology) was recorded.  A VA 
eye examination in August 2001 culminated in entry of a 
relevant diagnosis of asymmetric, dry, age-related macular 
degeneration, right eye greater than the left eye.  The 
veteran was afforded another VA eye examination in February 
2003, findings from which yielded a diagnosis of dry macular 
degeneration of both eyes and a professional medical opinion 
from the examining ophthalmologist that it was less likely 
than not that the veteran's macular degeneration was 
connected to his vascular hypertension.  

Notice is taken that the veteran presents for the Board's 
review a variety of medical articles regarding the nature and 
causes of macular degeneration.  Such articles reference, 
among other things, that the exact cause of macular 
degeneration remains unknown, although diabetes mellitus, 
tobacco use, genetics, high blood pressure, and use of 
certain drugs were among the noted risk factors for its onset 
or aggravation.  

Based at least in part on the medical articles furnished by 
the veteran, the Board by its March 2006 remand requested 
that the veteran be afforded a VA eye examination in order to 
ascertain more particularly the relationship between his 
macular degeneration and his periods of military service, 
including his service-connected disabilities of vascular 
hypertension and diabetes mellitus.  Such examination, which 
entailed a review of the veteran's claims folder, was 
undertaken in December 2006 and led to the entry of a 
diagnosis of non-exudative macular degeneration of both eyes.  
In the opinion of the examiner, the veteran's macular 
degeneration was most likely age-related.  Moreover, in the 
examiner's opinion, it was not likely that the veteran's 
macular degeneration began in service or was linked to any 
incident of active duty, or that his macular degeneration was 
either caused or aggravated by his service-connected vascular 
hypertension or diabetes mellitus.  The examiner it is noted 
in reviewing the claims folder indicated on the initial page 
of the evaluation report that the veteran's macular 
degeneration had been initially diagnosed on July 25, 2001, 
at the El Paso VA Eye Clinic, and the Board's review of the 
record confirms the July 2001 date as the date of onset of 
the veteran's macular degeneration.  The same examiner in 
setting forth the opinions cited above inadvertently and 
incorrectly noted that the date of diagnosis was April 25, 
2001.  As such error appears to be nothing more than an 
oversight and does not materially affect any opinion offered 
as to etiology of the veteran's macular degeneration or its 
relationship to military service, clarifying action is deemed 
to be unnecessary.  

The record is devoid of persuasive evidence indicating that 
his macular degeneration originated in service or was caused 
or aggravated by service-connected disabilities involving 
vascular hypertension and/or diabetes mellitus.  The 
disability in question is initially demonstrated many, many 
years following the veteran's discharge from service in 1973, 
and the only competent opinions of record weigh against a 
finding that the veteran's macular degeneration is linked to 
service or that it was caused or aggravated by his service-
connected hypertension or diabetes.  Several clinicians have 
specifically attributed the veteran's macular degeneration to 
aging.  Although the veteran is presumed to have been exposed 
to one or more herbicides in service, macular degeneration is 
not a disease entity for which there exists a presumption of 
service connection based on herbicide exposure, nor does the 
veteran present competent medical evidence linking that 
disorder to any herbicide exposure in service, per Combee, 
supra.  

While the medical articles submitted by the veteran discuss 
the nature and etiology of macular degeneration generally, 
they do not specifically pertain to the veteran and his 
particular circumstances.  Hence, this medical literature is 
of minimal probative value (see, e.g., Sacks v. West, 11 Vet. 
App. 314 (1998)) and it is far outweighed by the various 
medical opinions offered to the effect that the veteran's 
macular degeneration is age-related and bears no relationship 
to his service-connected hypertension or diabetes mellitus.  

The veteran's own personal opinions as to the diagnosis and 
etiology of the disorder in question are not competent 
evidence.  That is, the veteran, as a lay person untrained in 
the field of medical diagnostics and etiologies, is 
incompetent to offer an opinion that requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In view of the foregoing, and inasmuch as the veteran's 
assertions as to his entitlement to a grant of direct or 
secondary service connection for macular degeneration are 
uncorroborated, it is determined that a preponderance of the 
evidence is against entitlement to the benefit sought.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim 
for service connection for macular degeneration, to include 
as secondary to service-connected vascular hypertension 
and/or diabetes mellitus, must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant").  


ORDER

Service connection for macular degeneration, to include as 
secondary to service-connected vascular hypertension and/or 
diabetes mellitus, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


